In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 13-422V
                                       December 16, 2013
                                       Not for Publication

***************************************
SEAN VANYO and KELLY VANYO,                      *
Parents and Natural Guardians of C.V.,           *
a Minor,                                         *
                                                 *
        Petitioners,                             *
                                                 *
    v.                                           * RotaTeq vaccine; intussusception;
                                                 * respondent concedes entitlement
SECRETARY OF HEALTH                              *
AND HUMAN SERVICES,                              *
                                                 *
       Respondent.                               *
***************************************
Jeffrey A. Golvash, Pittsburgh, PA, for petitioners.
Darryl R. Wishard, Washington, DC, for respondent.

MILLMAN, Special Master

                                  RULING ON ENTITLEMENT1

       On June 26, 2013, petitioners filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10–34 (2012), alleging that RotaTeq vaccine administered to their
son C.V.2 on June 30, 2010, caused C.V.’s intussusception, which required surgical intervention.


1
  Because this unpublished ruling on entitlement contains a reasoned explanation for the special master’s
action in this case, the special master intends to post this unpublished ruling on entitlement on the United
States Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special
masters will be made available to the public unless they contain trade secrets or commercial or financial
information that is privileged and confidential, or medical or similar information whose disclosure would
constitute a clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days
to identify and move to delete such information prior to the document’s disclosure. If the special master,
upon review, agrees that the identified material fits within the banned categories listed above, the special
master shall delete such material from public access.
        On November 19, 2013, petitioners sent a demand for settlement to respondent.

        On December 13, 2013, respondent filed Respondent’s Rule 4(c) Report, stating that the
case is appropriate for compensation under the Vaccine Act. See Respondent’s Report, Dec. 13,
2013, ECF No. 15. Respondent requested cancellation of the next scheduled telephonic status
conference on Monday, January 6, 2014, at 12:00 p.m. (EST). Respondent’s request is
GRANTED. This case is now in damages.

                                                  FACTS

        C.V. was born on February 22, 2010.

       On June 30, 2010, he received RotaTeq, DTaP, IPV, hepatitis B, HIB, and Prevnar
vaccinations. Med. recs. Ex. 4, at 1.

        On July 6, 2010, at 4:09 p.m., C.V. was taken to Westmoreland Hospital Emergency
Department. Med. recs. Ex. 6, at 4. He had been vomiting since 1:00 a.m., was in pain, and was
not eating. Id. He did not have fever. Id. C.V. was transferred to Children’s Hospital in
Pittsburgh where he underwent laparoscopic surgery to resolve his intussusception. Id. at 8;
Med. recs. Ex. 7, at 94.

                                              DISCUSSION

        Petitioners had the burden of proving that RotaTeq vaccine caused in fact C.V. to have
intussusception. With respondent’s concession of liability, petitioners have satisfied their burden
of proof. The undersigned ORDERS the parties to file a joint status report on their progress in
settling this case by January 31, 2014.

                                             CONCLUSION

        With respondent’s concession, this case is now in damages.

IT IS SO ORDERED.

December 16, 2013                                                         s/Laura D. Millman
DATE                                                                       Laura D. Millman
                                                                             Special Master


2
  Vaccine Rule 16(b) states that “if the petition is filed on behalf of a minor, the caption may include only
the minor’s initials. To avoid the need for a redaction request and accidental disclosure of the minor
child’s name in later proceedings in this case, the undersigned instructs the Clerk of Court to modify the
case caption to the minor’s initials C.V.
                                                      2